     Case 2:19-cv-01216-TLN-DB Document 22 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN CHOYCE,                                   No. 2:19-cv-01216-TLN-DB
12                       Plaintiff,
13           v.                                          ORDER
14    M. OLIVERIA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 4, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed on May 4, 2020 (ECF No. 17), are

28   ADOPTED IN FULL; and
                                                         1
     Case 2:19-cv-01216-TLN-DB Document 22 Filed 07/14/20 Page 2 of 2

 1          2. This action shall proceed on an Eighth Amendment failure-to-protect claim and a

 2   Fourteenth Amendment equal protection claim against Defendants S. Pulley and D. Patterson.

 3   All other claims and Defendants are hereby DISMISSED.

 4   DATED: July 14, 2020

 5

 6

 7

 8                                                           Troy L. Nunley
                                                             United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
